Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

by and among

 

R. R. DONNELLEY & SONS COMPANY,

 

JOE R. DAVIS

 

and

 

CONSOLIDATED GRAPHICS, INC.

 

Dated as of October 23, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

General

 

1.1.

Defined Terms

1

ARTICLE II

 

Voting

2.1.

Agreement to Vote

2

2.2.

No Inconsistent Agreements

3

2.3.

Other Matters

3

ARTICLE III

 

Representations and Warranties

 

3.1.

Representations and Warranties of the Shareholder

4

 

 

 

ARTICLE IV

 

Other Covenants

 

4.1.

Prohibition on Transfers, Other Actions

5

4.2.

Additional Shares

6

4.3.

No Solicitation

6

4.4.

Notice of Acquisitions

7

4.5.

Release

7

4.6.

Non-Compete

7

4.7.

Waiver of Appraisal Rights

9

4.8.

Further Assurances

9

4.9.

Company Agreement

9

4.10.

Public Announcement

9

4.11.

Consulting Agreement

9

 

 

 

ARTICLE V

 

Miscellaneous

 

5.1.

Termination

9

5.2.

No Ownership Interest

10

5.3.

Notices

10

5.4.

Interpretation

11

 

i

--------------------------------------------------------------------------------


 

5.5.

Counterparts

12

5.6.

Entire Agreement

12

5.7.

Governing Law; Submission to Jurisdiction; Waivers

12

5.8.

Amendment; Waiver; Expenses

13

5.9.

Remedies

13

5.10.

Severability

13

5.11.

Assignment

14

5.12.

Shareholder Capacity

14

 

ii

--------------------------------------------------------------------------------


 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of October 23, 2013 (this “Agreement”), by and among
R. R. Donnelley & Sons Company, a Delaware corporation (“Parent”), Joe R. Davis
(the “Shareholder”) and Consolidated Graphics, Inc., a Texas corporation (the
“Company”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Merger Agreement (as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Hunter
Merger Sub, Inc., a Texas corporation and a wholly owned Subsidiary of Parent
(“Merger Sub”), and the Company are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as amended from time to time, the “Merger
Agreement”), pursuant to which, on the terms and subject to the conditions set
forth therein, Merger Sub will be merged with and into the Company (the
“Merger”), and each outstanding Share will be converted into the right to
receive the Per Share Merger Consideration;

 

WHEREAS, as of the date hereof, the Shareholder is the record and Beneficial
Owner (as hereinafter defined) of, and has sole investment authority over, in
the aggregate, 2,479,121 issued and outstanding Shares;

 

WHEREAS, the Shareholder has been provided with the execution copy of the Merger
Agreement and acknowledges that he will benefit directly and substantially from
the consummation of the transactions contemplated thereby; and

 

WHEREAS, as a material condition and inducement to the willingness of Parent and
Merger Sub to enter into the Merger Agreement, Parent has required that the
Shareholder agree, and the Shareholder, in order to induce Parent and Merger Sub
to enter into the Merger Agreement and in consideration of the substantial
expenses incurred and to be incurred by Parent and Merger Sub in connection
therewith, has agreed, to enter into this Agreement and abide by the covenants
and obligations with respect to the Covered Shares (as hereinafter defined) and
certain other matters as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

 

General

 

1.1.                            Defined Terms.  The following capitalized terms,
as used in this Agreement, shall have the meanings set forth below.

 

“Beneficial Owner” shall be interpreted in accordance with the term “beneficial
owner” as defined in Rule 13d-3 adopted by the Securities and Exchange
Commission under the

 

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as amended; provided that for purposes of
determining Beneficial Ownership, a Person shall be deemed to be the Beneficial
Owner of any securities which such Person has, at any time during the term of
this Agreement, the right to acquire pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of sixty (60) days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing).  The terms “Beneficial Ownership,” “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.

 

“Covered Shares” means, with respect to the Shareholder, the Shareholder’s
Existing Shares, together with any Shares or other voting capital stock of the
Company of which the Shareholder acquires Beneficial Ownership on or after the
date hereof.

 

“Existing Shares” means, with respect to the Shareholder, the number of Shares
Beneficially Owned and/or owned of record by the Shareholder, as set forth in
the recitals.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, deposit,
pledge, encumber (including creating or incurring any Lien upon), hypothecate or
similarly dispose of (including by gift, merger, consolidation by operation of
Law or otherwise (including by conversion into securities or other
consideration), either voluntarily or involuntarily, or by tendering into any
tender or exchange offer), or to enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership or any contract, option or other arrangement or understanding with
respect to the voting of or sale, transfer, assignment, deposit, pledge,
encumbrance (including the creation or incurment of any Lien upon),
hypothecation or similar disposition of (including by gift, merger,
consolidation by operation of Law or otherwise (including by conversion into
securities or other consideration), either voluntarily or involuntarily, or by
tendering into any tender or exchange offer); provided that, from and after the
time the Company Stockholder Approval is obtained, the term “Transfer” shall not
be deemed to include or prohibit any hedging transactions (including puts and
options) that the Shareholder may enter into with respect to any Covered Shares
in compliance with applicable Laws to the extent the Shareholder maintains
exclusive Beneficial Ownership of the Covered Shares that are the subject of
such hedging transactions.

 

ARTICLE II

 

Voting

 

2.1.                            Agreement to Vote.  Subject to the terms of this
Agreement, the Shareholder hereby irrevocably and unconditionally agrees that
during the term of this Agreement, at the Stockholders’ Meeting and at any other
meeting of the holders of Shares, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the holders
of Shares, or in any other circumstance upon which a vote, consent or other
approval of the holders of Shares is sought, the Shareholder shall, in each
case, to the fullest extent that such matters are submitted for the vote,
written consent or approval of the Shareholder and that the Covered Shares are
entitled to vote thereon or consent thereto:

 

2

--------------------------------------------------------------------------------


 

(a)                                 appear at any such meeting or otherwise
cause the Covered Shares to be counted as present thereat for purposes of
calculating a quorum; and

 

(b)                                 vote (or cause to be voted), in person or by
proxy, or deliver (or cause to be delivered) a written consent covering, all of
the Covered Shares (A) in favor of the approval of the Merger Agreement and any
related proposal in furtherance thereof and/or in furtherance of effecting the
Merger and the other Transactions; (B) against any action or agreement submitted
for the vote or written consent of the holders of Shares that would result in a
breach in any material respect of any covenant, representation or warranty or
other obligation or agreement of the Company under the Merger Agreement or that
is otherwise in opposition to, or competitive or inconsistent with, the Merger
or any of the other Transactions; (C) against any extraordinary corporate
transaction (other than the Merger), such as a merger, consolidation, business
combination, tender or exchange offer, reorganization, recapitalization,
liquidation, sale or transfer of all or substantially all of the assets or
securities of the Company and any of the Company Subsidiaries (other than
pursuant to the Merger) or any other Alternative Proposal and (D) to the extent
reasonably requested by Parent, against any other action, agreement or
transaction submitted for the vote or written consent of the holders of Shares
that could reasonably be expected to impede, interfere with, delay, postpone,
discourage, frustrate the purposes of or adversely affect the consummation of
the Merger and the other Transactions (including the economic benefits to Parent
and Merger Sub of the Merger and the other Transactions) (the matters set forth
in clauses (A)-(D) of this Section 2.1(b), the “Section 2.1(b) Matters”).

 

Any such vote shall be cast (or consent shall be given) by the Shareholder in
accordance with such procedures relating thereto as will ensure that he is duly
counted, including for purposes of determining whether a quorum is present. 
This Section 2.1 shall not require the Shareholder to exercise any warrants or
options (if any) to acquire Shares or other capital stock of the Company.  The
Shareholder shall provide Parent with at least five (5) Business Days prior
written notice prior to signing any action proposed to be taken by written
consent with respect to any Covered Shares.  The obligations of the Shareholder
under this Agreement, including this Article II, shall apply whether or not an
Adverse Recommendation Change has occurred.

 

2.2.                            No Inconsistent Agreements.  The Shareholder
hereby covenants and agrees that, other than this Agreement, he (a) has not
entered into, and shall not enter into at any time while this Agreement is in
effect, any voting arrangement, whether by proxy, consent, power of attorney,
voting agreement, voting trust or otherwise, with respect to the Covered Shares
with respect to any Section 2.1(b) Matters, (b) has not granted, and shall not
grant at any time while this Agreement is in effect, a proxy, consent or power
of attorney with respect to the Covered Shares with respect to any of the
Section 2.1(b) Matters and (c) has not taken and shall not take any action that
would have the effect of preventing or disabling the Shareholder from performing
any of his obligations under this Agreement.

 

2.3.                            Other Matters.  The Shareholder shall not be
restricted in any way from voting in favor of, voting against or abstaining from
voting with respect to any matter presented to the holders of Shares, in each
case except with respect to Section 2.1(b) Matters.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

3.1.                            Representations and Warranties of the
Shareholder.  The Shareholder hereby represents and warrants to Parent as
follows:

 

(a)                                 Due Authority; Validity of Agreement.  The
Shareholder has all requisite legal right, power, authority and capacity to
execute and deliver this Agreement and to perform his obligations hereunder. 
This Agreement has been duly executed and delivered by the Shareholder and,
assuming this Agreement constitutes a valid and binding obligation of the other
parties hereto, constitutes a legal, valid and binding obligation of the
Shareholder, enforceable against him in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

 

(b)                                 Ownership.  The Shareholder’s Existing
Shares are, and from the date hereof through and at Closing will be,
Beneficially Owned and owned of record by the Shareholder.  Any Covered Shares
acquired by the Shareholder after the date hereof and prior to the Closing will
be Beneficially Owned and owned of record by the Shareholder from the date of
such acquisition through and at Closing.  As of the date hereof, the
Shareholder’s Existing Shares constitute all of the Shares Beneficially Owned or
owned of record by the Shareholder.  The Shareholder has and will have at all
times through the Effective Time the sole right and power (i) over the voting
and disposition of the Covered Shares and (ii) to agree to all of the matters
set forth in this Agreement, in each case, with respect to all of the Covered
Shares, with no limitations, qualifications or restrictions on such rights or
powers.  The Shareholder has good and valid legal title to the Existing Shares
free and clear of any Liens whatsoever with respect to the ownership, Transfer
or voting of the Existing Shares, except for any such Liens and restrictions
arising hereunder and except for Transfer restrictions of general applicability
under the Securities Act of 1933, as amended, and state “blue sky” Laws.

 

(c)                                  No Violation.  The execution, delivery and
performance of this Agreement by the Shareholder do not and will not (whether
with or without notice or lapse of time, or both) (i) breach, violate, result in
the loss of any benefit under, constitute a default under, result in the
termination of or a right of termination or cancellation under, or result in the
creation, acceleration or change of any rights or obligations of any party or
the creation of any Lien upon any of the Covered Shares under, any Contract that
is binding on the Shareholder or any of his properties or assets, or (ii)
violate any Laws applicable to the Shareholder or by which any of the
Shareholder’s assets or properties is bound, except for any of the foregoing as
would not, individually or in the aggregate, impair the ability of the
Shareholder to consummate the transactions contemplated hereby.

 

(d)                                 Consents and Approvals.  Other than filings,
permits, authorizations, consents and approvals as may be required under
securities Laws and antitrust or competition Laws (including the HSR Act), the
execution and delivery of this Agreement by the Shareholder do not, and the
performance by the Shareholder of his obligations under this Agreement will not,
require the Shareholder to obtain any consent, approval, authorization or permit
of, or to make any filing or registration with or declaration or notification
to, any Governmental Entity, except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such

 

4

--------------------------------------------------------------------------------


 

filings, registrations, declarations or notifications, would not, individually
or in the aggregate, impair the ability of the Shareholder to consummate the
transactions contemplated hereby.

 

(e)                                  Absence of Litigation.  As of the date
hereof, to the Shareholder’s actual knowledge, there is no Legal Proceeding or
Judgment in effect, pending or threatened against the Shareholder before or by
any Governmental Entity that would, individually or in the aggregate, impair the
ability of the Shareholder to consummate the transactions contemplated hereby.

 

(f)                                   Reliance by Parent and Merger Sub.  The
Shareholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon the Shareholder’s execution and
delivery of this Agreement and the representations and warranties, covenants and
other agreements of the Shareholder contained herein.

 

(g)                                  Shareholder Has Adequate Information.  The
Shareholder acknowledges that he is a sophisticated investor with respect to his
Covered Shares and has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
transactions contemplated by this Agreement and has, independently and without
reliance upon any of Parent, Merger Sub or the Company and based on such
information as the Shareholder has deemed appropriate, made his own analysis and
decision to enter into this Agreement.  The Shareholder acknowledges that none
of Parent, Merger Sub or the Company has made or is making any representation or
warranty to the Shareholder, whether express or implied, of any kind or
character except as expressly set forth in this Agreement.

 

ARTICLE IV

 

Other Covenants

 

4.1.                            Prohibition on Transfers, Other Actions.  The
Shareholder hereby agrees not to (i) Transfer any of the Covered Shares,
Beneficial Ownership thereof or any other interest specifically therein
(including by tendering into any tender or exchange offer by any Person other
than Parent or any of its Subsidiaries), (ii) enter into any agreement,
arrangement or understanding with any Person (other than Parent or Merger Sub),
or take any other action that would prevent or disable the Shareholder from
performing his, her or its obligations under this Agreement or (iii) take any
action that would result in the Shareholder not having the legal power,
authority or right to comply with and perform his, her or its covenants under
this Agreement; provided that the Shareholder may Transfer Covered Shares (i) in
the form of a gift to a charitable organization for philanthropic purposes or
(ii) to trusts or other entities controlled by the Shareholder for estate
planning purposes so long as, in each such case, the Shareholder maintains
exclusive voting power over such Covered Shares and the recipient of such
Covered Shares executes and delivers a joinder to this Agreement whereby such
recipient becomes bound by the terms of this Agreement; and provided, further,
that from and after the time the Company Stockholder Approval is obtained, the
Shareholder may Transfer Covered Shares in such amounts as are necessary for the
withholding of Taxes with respect to the settlement of any Company Stock Options
or other awards under the Company Equity Plans.  Any purported Transfer of the
Covered Shares in violation of this Section 4.1 shall be null and void ab
initio.  Promptly following the date hereof, (i) the Shareholder and Parent
shall deliver joint written

 

5

--------------------------------------------------------------------------------


 

instructions to the Company and the Company’s transfer agent stating that while
this Agreement is in effect, the Existing Shares cannot be Transferred in any
manner without the prior written consent of Parent and (ii) the Company shall
(or shall cause the Company’s transfer agent to) comply with the requirements of
§ 3.202, § 3.205 and § 6.252 of the TBOC, including keeping a copy of this
Agreement at the Company’s principal executive offices or registered office and
allowing any owner of the Company to examine this Agreement in the same manner
as such owner is entitled to examine the books and records of the Company, and
causing this Agreement to be noted conspicuously on the certificates for the
Existing Shares or noting this Agreement in a notice sent by or on behalf of the
Company in accordance with § 3.205 of the TBOC if the Existing Shares are not
represented by Certificates.  If any Covered Shares are acquired after the date
hereof by the Shareholder, the foregoing instructions shall be delivered with
respect to such newly acquired Covered Shares upon acquisition of such Covered
Shares.

 

4.2.                            Additional Shares.  In the event of a stock
split, stock dividend or distribution, or any change in the Shares by reason of
any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of Shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such Shares as well
as all such stock splits, dividends and distributions and any securities into
which or for which any or all of such Shares may be changed or exchanged or
which are received in such transaction.

 

4.3.                            No Solicitation.  The Shareholder hereby agrees
that during the term of this Agreement, he shall not, and he shall instruct and
use his reasonable best efforts to cause his controlled Affiliates and
Representatives not to: (i) initiate, solicit, seek, encourage or knowingly
facilitate any inquiries or the making of any proposal or offer that
constitutes, or could reasonably be expected to lead to, any Alternative
Proposal, (ii) make or participate in, directly or indirectly, a “solicitation”
of “proxies” (as such terms are used in the rules of the SEC) or powers of
attorney or similar rights to vote, or seek to advise or influence any Person
with respect to the voting of, any Shares in connection with any vote or other
action on any of the Section 2.1(b) Matters, other than to recommend that the
holders of Shares vote in favor of the approval of the Merger Agreement, (iii)
furnish any information regarding the Company or any of the Company Subsidiaries
to any Person (other than Parent and Parent’s or the Company’s Representatives
acting in their capacity as such) in connection with or in response to an
Alternative Proposal or any proposal, inquiry or offer that could reasonably be
expected to lead to an Alternative Proposal, (iv) engage in, continue or
otherwise participate in any discussions or negotiations regarding, or provide
any non-public information or data to any Person relating to, any Alternative
Proposal, (v) approve, endorse, submit for the consideration of the holders of
Shares or recommend any Alternative Proposal or any proposal, inquiry or offer
that could reasonably be expected to lead to an Alternative Proposal, (vi) make
or authorize any public statement, recommendation or solicitation in support of
any Alternative Proposal or any proposal, inquiry or offer that could reasonably
be expected to lead to an Alternative Proposal, (vii) enter into any letter of
intent or agreement in principle or any Contract providing for, relating to or
in connection with any Alternative Proposal or any proposal, inquiry or offer
that could reasonably be expected to lead to an Alternative Proposal or (viii)
otherwise facilitate knowingly any effort or attempt to make an Alternative
Proposal, in each case except to the extent that at such time the Company is
permitted to take such action pursuant to the Merger Agreement (but subject to
the same restrictions applicable to the Company with respect to the

 

6

--------------------------------------------------------------------------------


 

taking of such action under the Merger Agreement).  Immediately following the
execution hereof, the Shareholder shall, and shall instruct and use his
reasonable best efforts to cause his controlled Affiliates and Representatives
to, immediately cease all existing activities, discussions or negotiations with
any Person conducted heretofore with respect to any Alternative Proposal, or any
proposal, inquiry or offer that could reasonably be expected to lead to an
Acquisition Proposal.  For avoidance of doubt, the Shareholder shall have no
obligation with respect to and shall have no responsibility hereunder with
respect to any action taken or omission by the Company or any of the Company
Subsidiaries or any of their respective Representatives.

 

4.4.                            Notice of Acquisitions.  The Shareholder hereby
agrees to notify Parent in writing as promptly as practicable (and in any event
within one business day following such acquisition by the Shareholder) of the
number of any additional Shares or other securities of the Company of which the
Shareholder acquires Beneficial Ownership on or after the date hereof.

 

4.5.                            Release.  From and after the Effective Time, the
Shareholder hereby, on behalf of the Shareholder and his successors and assigns,
unconditionally, irrevocably, finally and forever releases, waives and
discharges each of Parent, Merger Sub, the Company and their respective
Subsidiaries, and each of their respective successors, assigns and
Representatives, past and present, from each and every past and present
agreement, commitment, indebtedness, obligation, dispute, claim, controversy,
action, demand, judgment, damage and accounting of every nature and kind
whatsoever, known or unknown, suspected or unsuspected (each, a “Claim” and
collectively, the “Claims”) that has arisen or arises directly out of the
Shareholder’s interest as a holder of Shares or a shareholder of any of the
Company Subsidiaries through the Effective Time, including Claims relating to,
in connection with or arising from the Merger Agreement, the Merger or the other
Transactions, the due authorization and execution and fairness (to the
Shareholder and otherwise) of the Merger Agreement, the Merger and the other
Transactions and the amount, allocation and distribution of the Per Share Merger
Consideration, as applicable, in each case, other than the right to receive the
Per Share Stock Option Consideration and the Per Share Merger Consideration in
accordance with the terms and subject to the conditions of the Merger Agreement;
provided, however, that notwithstanding the foregoing, the Shareholder does not
release or waive any rights or Claims of the Shareholder arising out of or
pursuant to: (i) this Agreement; (ii) Section 6.8 (Indemnification and
Insurance) of the Merger Agreement; (iii) any D&O policies or articles of
incorporation/formation, bylaws or other governing documents of the Company or
the Company Subsidiaries providing indemnification or D&O insurance rights to
the Shareholder; (iv) the Indemnification Agreement dated October 14, 2013
between the Shareholder and the Company; (v) the Amended and Restated Employment
Agreement dated May 22, 2008, as amended, between the Shareholder and the
Company; (vi) the Consulting Agreement to be entered into as contemplated in
Section 4.11 below; and (vii) the Annual Incentive Award Agreement dated May 23,
2013 between the Company and the Shareholder.  For the avoidance of doubt, the
waiver contained in this Section 4.5 shall be absolute and perpetual, and shall
not have any effect until the Effective Time.

 

4.6.                            Non-Compete.

 

(a)                                 The Shareholder hereby agrees that, for a
period of three (3) years after the Closing Date, he shall not, directly or
indirectly, on behalf of himself or any other Person: (i) engage as a
stockholder, employee, director, officer, consultant or otherwise in or of a
business

 

7

--------------------------------------------------------------------------------


 

that sells or otherwise provides printing and/or print-related services (the
“Business”), in the U.S. or, with respect to any geographic area outside of the
U.S., only in those geographic areas in which the Surviving Corporation and its
Subsidiaries conduct operations as of the Closing Date (the “Specified
Territory”); provided that the foregoing restriction shall not be deemed to
apply to the Shareholder’s passive ownership of securities representing not more
than 1% of the outstanding voting power of any entity the equity securities of
which are listed on a national securities exchange, except in the case of
Parent, in which case the Shareholder’s ownership shall not be restricted; (ii)
render financial assistance to or receive any economic benefit from any Person
that engages or could be reasonably expected to engage in the Business in the
Specified Territory, other than Parent and its Affiliates, including the
Surviving Corporation and its Subsidiaries; (iii) (x) induce or solicit any
customer, supplier or agent of the Company or any of the Company Subsidiaries as
of the Closing Date, to terminate or curtail any existing business or commercial
relationship with the Surviving Corporation or any of its Subsidiaries or with
Parent or any of its other Affiliates or (y) otherwise interfere with the
relationship of Parent or any of its Affiliates, including the Surviving
Corporation and its Subsidiaries, with any such customer, supplier or agent; and
(iv) solicit, induce, recruit, offer employment to, hire or take any other
action intended to have the effect of causing any Person who was an employee of
the Company or any of the Company Subsidiaries as of the date of this Agreement
or as of the Closing Date to terminate his or her employment.

 

(b)                                 The parties acknowledge and agree that the
restrictions contained in this Section 4.6 are reasonable (including as to
scope, time and area), not unduly restrictive of the Shareholder’s rights,
supported by adequate consideration and necessary protection of the immediate
interests of Parent, and any violation of these restrictions would cause
immediate and irreparable injury to Parent for which there would be no adequate
monetary damages.  In the event of a breach or a threatened breach by the
Shareholder of these restrictions, the Shareholder acknowledges and agrees that
Parent will be entitled to apply to any court of competent jurisdiction for an
injunction restraining the Shareholder from such breach or threatened breach, in
addition to any other remedy to which Parent may be entitled at law or in equity
without the requirement of posting bond.  In addition, the parties acknowledge
and agree that the restrictions contained in this Section 4.6 are essential
elements of the Merger Agreement and that but for these restrictions, Parent
would not have agreed to enter into the Merger Agreement and the transactions
contemplated thereby, and the Shareholder agrees not to challenge the validity
or importance of the restrictions contained in this Section 4.6.  The covenants
contained in this Section 4.6 shall be deemed to apply to each State of the
United States of America, each county within each State of the United States of
America, each foreign country and each other geographic area separately, not
collectively, and shall be severable as to each such State of the United States
of America, county, each foreign country or other geographic area.  If any court
determines that any provision of this Section 4.6 is unenforceable, such court
will have the power to reduce the duration or scope of such provision, as the
case may be, or terminate such provision until, in such reduced form, such
provision shall be enforceable.  It is the intention of the parties hereto that
the foregoing restrictions shall not be terminated, unless so terminated by a
court, but shall be deemed amended to the extent required to render them valid
and enforceable, such amendment to apply only with respect to the operation of
this Section 4.6 in the jurisdiction of the court that has made the
adjudication.

 

8

--------------------------------------------------------------------------------


 

4.7.                            Waiver of Appraisal Rights.  The Shareholder
hereby unconditionally waives, and agrees not to exercise, assert or perfect,
any rights of appraisal or any dissenters’ rights that the Shareholder may have
(whether under applicable Law or otherwise) or could potentially have or acquire
in connection with the Merger.

 

4.8.                            Further Assurances.  From time to time, at
Parent’s reasonable request, the Shareholder shall execute and deliver such
additional documents and take all such further reasonable action as may be
necessary to effectuate the intent of this Agreement.

 

4.9.                            Company Agreement.  The Company hereby
acknowledges the restrictions on Transfers of Covered Shares contained in
Section 4.1.  The Company agrees (i) not to register the Transfer of any
certificated or uncertificated interest representing any Covered Shares without
the prior written consent of Parent and (ii) to take all such other actions
reasonably necessary in furtherance of the Shareholder’s commitments hereunder,
including (to the extent reasonably within the Company’s power) prohibiting or
refusing to give effect to any action in violation hereof.

 

4.10.                     Public Announcement.  The initial press release
regarding the Merger shall be a joint press release of Parent and the Company,
and thereafter, so long as the Merger Agreement is in effect, none of the
Shareholder, the Company, Parent or any of their respective Affiliates shall
issue or cause the publication of any press release or other announcement with
respect to this Agreement and the transactions contemplated hereby or make any
filings with any third party or Governmental Entity without the prior written
approval of the other parties, except as may be required by Law or by any
listing agreement with a securities exchange or by the request of any
Governmental Entity (with respect to which the disclosing party shall not be
required to consult with the non-disclosing party but shall provide prior notice
to the non-disclosing party of any such public announcements or filings), it
being understood and agreed that the Shareholder hereby authorizes Parent and
the Company to disclose in any reports required to be filed under the Securities
Act or the Exchange Act, including any report on Form 8-K or any Schedule 13D,
if applicable, and any other applicable Laws, this Agreement and the information
contained herein.

 

4.11.                     Consulting Agreement.  In consideration of the
Shareholder’s agreement to abide by the terms of Section 4.5 and 4.6 above,
Parent shall engage the Shareholder as a consultant to Parent for a term of
three (3) years from the Effective Time, for a consulting fee of $200,000 per
annum, for no more than ten (10) hours per week, and on such other terms as the
parties may mutually agree.  The parties agree to negotiate the terms thereof in
good faith and enter into such agreement as soon as reasonably practicable
following the date hereof.

 

ARTICLE V

 

Miscellaneous

 

5.1.                            Termination.  This Agreement shall remain in
effect until the earliest to occur of (i) the Effective Time, (ii) the
termination of the Merger Agreement in accordance with its terms and (iii) the
amendment or modification of the Merger Agreement without the written consent of
the Shareholder to (x) decrease the amount of the Per Share Merger Consideration
(it

 

9

--------------------------------------------------------------------------------


 

being understood that any changes in the value of Parent Shares shall not
constitute a decrease in the Per Share Merger Consideration) or (y) change the
mix of cash and stock that constitutes the Per Share Merger Consideration.  Upon
the occurrence of any such event, this Agreement (other than Section 5.8(b))
shall automatically terminate without any notice or further action from the
parties hereto and be of no further force or effect.

 

5.2.                            No Ownership Interest.  Nothing contained in
this Agreement shall be deemed to vest in Parent any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares,
except as otherwise provided herein.  All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the Shareholder, and Parent shall have no authority to direct the Shareholder
in the voting or disposition of any of the Covered Shares, except as otherwise
provided herein.

 

5.3.                            Notices.

 

(a)                                 Any and all notices or other communications
or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile, at the
facsimile telephone number specified in this Section 5.3, prior to 5:00 p.m.,
New York City time, on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 5.3 (x) at or after 5:00
p.m., New York City time, on a Business Day or (y) on a day that is not a
Business Day, (iii) when received, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required or permitted to be given.  The address for such notices and
communications (unless changed by the applicable party by like notice) shall be
as follows:

 

(i)                                     if to Parent, to:

 

R. R. Donnelley & Sons Company

111 South Wacker Drive

Chicago, Illinois 60606

Attention: General Counsel

Facsimile No.: (312) 326-7620

 

With a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:                                         Audra D. Cohen

Krishna Veeraraghavan

Facsimile No.: (212) 558-3588

 

10

--------------------------------------------------------------------------------


 

(ii)                                  if to the Company, to:

 

Consolidated Graphics, Inc.

5858 Westheimer Rd.

Suite 200

Houston, Texas 77057

Attention: Jon C. Biro

Facsimile No.: (713) 787-5013

 

With a copy (which shall not constitute notice) to:

 

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention:  Ricardo Garcia-Moreno

Facsimile No.: (713) 236-5432

 

(iii)                               if to the Shareholder, to:

 

Joe R. Davis
5858 Westheimer Rd.

Suite 200

Houston, Texas 77057

 

Facsimile No.: (713) 787-5013

 

(b)                                 A copy of all notices and other
communications from Parent or Merger Sub to the Company (and vice versa) under
the Merger Agreement shall be sent at the same time to the Shareholder at the
above address, with a copy to its counsel at the above address, and the
provisions of this Section 5.3 shall apply to such notices and communications;
provided that no failure to provide such notice to the Shareholder shall relieve
the Shareholder of its obligations under this Agreement.

 

5.4.                            Interpretation.  (a) The terms and provisions of
this Agreement represent the results of negotiations among the parties hereto,
each of which has been represented by counsel of its own choosing, and none of
which has acted under duress or compulsion, whether legal, economic or
otherwise.  Accordingly, the terms and provisions of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and each of the parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any Law to the effect
that ambiguous or conflicting terms or provisions contained in this Agreement
shall be interpreted or construed against the party whose attorney prepared the
executed draft or any earlier draft of this Agreement.

 

(b)                                 All references in this Agreement to Sections
and Articles without further specification are to Sections and Articles of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

(c)                                  The Table of Contents and the captions in
this Agreement are for convenience only and shall not in any way affect the
meaning, interpretation or construction of any provisions of this Agreement.

 

(d)                                 The word “including” means “including but
not limited to”.

 

(e)                                  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as the feminine and neutral genders of such term.

 

(f)                                   Time is of the essence in the performance
of the parties’ respective obligations under this Agreement.

 

5.5.                            Counterparts.  This Agreement may be executed in
two (2) or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when each party has received counterparts
signed by each of the other parties, it being understood and agreed that
delivery of a signed counterpart of this Agreement by facsimile transmission or
by email shall constitute valid and sufficient delivery thereof.

 

5.6.                            Entire Agreement.  This Agreement and, to the
extent referenced herein, the Merger Agreement, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, (i) constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement, and there are no
representations, understandings or agreements relating to the subject matter
hereof that are not fully expressed in this Agreement and the documents and
instruments executed and delivered in connection herewith and (ii) are not
intended to confer upon any Person other than the parties hereto any rights or
remedies whatsoever.

 

5.7.                            Governing Law; Submission to Jurisdiction;
Waivers.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS THEREOF OR OF ANY OTHER JURISDICTION.

 

(b)                                 Except as set forth in Section 4.6, each of
the Shareholder, the Company and Parent irrevocably agrees that any legal
action, suit or proceeding arising out of or relating to this Agreement or any
of the transactions contemplated hereby shall be brought and determined
exclusively in the courts of Harris County in the State of Texas or, if under
applicable Law exclusive jurisdiction over the matter is vested in the federal
courts, in any federal court located in Harris County in the State of Texas, and
each of the Shareholder, the Company and Parent hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts.  Except as set forth in Section 4.6, each of the Shareholder,
the Company and Parent hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any such action, suit
or proceeding, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the

 

12

--------------------------------------------------------------------------------


 

failure to lawfully serve process, (ii) that it or its property is exempt or
immune from jurisdiction of such court or from any legal process commenced in
such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (x) such action, suit or proceeding in any such court is brought
in an inconvenient forum, (y) the venue of such action, suit or proceeding is
improper and (z) this Agreement, the transactions contemplated hereby or the
subject matter hereof or thereof, may not be enforced in or by such courts.

 

(c)                                  Each party hereto acknowledges and agrees
that any CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
HERETO CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF ANY SUCH LEGAL ACTION, SUIT OR
PROCEEDING, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.7(c).

 

5.8.                            Amendment; Waiver; Expenses.

 

(a)                                 This Agreement may not be amended except by
an instrument in writing signed by each of the parties hereto.  Each party
hereto may waive any right of such party hereunder by an instrument in writing
signed by such party and delivered to the other parties hereto.

 

(b)                                 The Shareholder shall be responsible for all
of his expenses in connection with this Agreement and the transactions
contemplated hereby, and shall not seek reimbursement from the Company with
respect thereto.

 

5.9.                            Remedies.  The parties hereto agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with the terms hereof or were
otherwise breached.  It is accordingly agreed that, subject to the provisions of
this Section 5.9, the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.  This right is in addition to any
other remedy to which such party is entitled at law or in equity, including
monetary damages.  The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid or contrary to law.

 

5.10.                     Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants

 

13

--------------------------------------------------------------------------------


 

and restrictions of this Agreement shall nevertheless remain in full force and
effect and shall in no way be affected, impaired or invalidated.  Upon such
determination that any term, provision, covenant or restriction is invalid,
illegal, void, unenforceable or against regulatory policy, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

5.11.                     Assignment.  Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other parties hereto.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.  Any purported assignment in violation of the provisions of this
Agreement shall be null and void ab initio.

 

5.12.                     Shareholder Capacity.  The Shareholder is entering
into this Agreement solely in his, her or its capacity as the Beneficial Owner
of Shares, and, if applicable, not the Shareholder’s capacity as a director or
officer of the Company or any of the Company Subsidiaries.  Accordingly,
notwithstanding anything to the contrary contained in this Agreement, nothing
herein shall in any way (a) restrict or limit the Shareholder from taking (or
omitting to take) any action in his or her capacity as a director or officer of
the Company taken in order to fulfill his or her fiduciary obligations under
applicable Law or (b) restrict or limit (or require the Shareholder to attempt
to restrict or limit) the Shareholder from acting in such capacity or voting in
such capacity in the good faith exercise of his or her fiduciary duties under
applicable Law.  Notwithstanding the foregoing, the parties hereto acknowledge
that the directors and officers of the Company are restricted in the manner set
forth in the Merger Agreement.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

 

 

R. R. DONNELLEY & SONS COMPANY

 

 

 

 

 

By:

/s/ Daniel N. Leib

 

 

Name:

Daniel N. Leib

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

JOE R. DAVIS

 

 

 

 

 

 

 

 

/s/ Joe R. Davis

 

 

 

 

 

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

 

 

By:

/s/ Jon C. Biro

 

 

Name:

Jon C. Biro

 

 

Title:

Executive Vice President, Chief Financial and Accounting Officer and Secretary

 

--------------------------------------------------------------------------------